The Security Trust Company of Houston obtained a judgment by default against H. P. Mansfield, W. C. Moore, and C. F. Stevens. Mansfield and Moore seek, by this proceeding, to set aside such judgment; their contention being that the return on the citation is insufficient to authorize a judgment by default against them.
Under the rule that nothing essential by statute to the service of a citation should be left to inference in order to sustain a judgment by default, we hold that the return in this case is insufficient to show that a true copy of the citation was delivered to each *Page 772 
of the defendants Moore and Mansfield. The judgment against said two parties is reversed